 

Exhibit 10.01 

 

 

AMENDMENT NO. 1

TO

EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT is effective as of June 1, 2013 by
and between ENSERVCO CORPORATION, a public Delaware corporation, (the
“Company”), and Michael D. Herman (“Herman”), sometimes collectively referred to
as the “Parties.”

 

WITNESSETH

 

WHEREAS, the Company entered into an employment agreement with Herman on July
27, 2010 (the “Agreement”); and

 

WHEREAS, at a meeting of the Board of Directors on May 29, 2013, certain terms
of the Agreement were amended at the direction of the Company’s Board of
Directors and the Parties wish to memorialize those amendments as set forth
herein.

 

NOW, THEREFORE, in consideration of the conditions and covenants set forth, it
is agreed that the Agreement be and hereby is amended, effective as June 1,
2013, so that:

 



A.Paragraph 2 (“Terms of Employment”) reads as follows:



 

1.Term of Employment. Executive’s term of employment under this Agreement will
commence on July 27, 2010 and continue until June 30, 2015 (the “End Date”), and
on a year-to-year basis thereafter ending each June 30th thereafter (the
“Term”), unless: (i) the Company provides the Executive with a notice of
non-renewal not less than 60 days before the last day of the then-current Term
(as then effective); or (ii) the Agreement is otherwise terminated as described
in Section 5 thereof.

B.Except as specifically amended hereby the Agreement remains in full force and
effect.

 

 



 

 

[Remainder of Page Intentionally Left Blank]

 

 

 

 

 

 



Employment Agreement Amend - Herman Page 1

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Amendment to be effective as
stated above.

 

ENSERVCO CORPORATION

 

 

By: /s/ Rick D. Kasch

Rick D. Kasch, President

 

Date: May 29, 2013

 

 

EXECUTIVE

 

 

By: /s/ Michael D. Herman

Michael D. Herman

 

Date: May 29, 2013

 

 

 

 

 

 

 

 

 

 



Employment Agreement Amend - Herman Page 2